DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 5017990).

Regarding claim 1, Chen discloses a bipolar junction transistor, comprising: 
a collector (4, Fig. 1 and Cols. 4-5); 


Regarding claim 21, Chen further discloses comprising a dielectric layer, between the extrinsic base region and the collector, the dielectric layer being formed using a LOCOS process, wherein a thickness of the dielectric layer is configured to define an area of the intrinsic base region (12, Fig. 1 and Col. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over El-Kareh et al. (US 2008/0227262) in view of Chen et al. (US 5017990).

Regarding claim 1, El-Kareh discloses a bipolar junction transistor, comprising: 
a collector (408, Fig. 4 and paragraph 0029); 
a base comprising an intrinsic base region (420, Fig. 4 and paragraph 0029) and an extrinsic base region (424, Fig. 4 and paragraph 0029), the intrinsic base region having an upper surface (420, Fig. 4); and an emitter positioned above of the upper surface of the intrinsic base region (436, Fig. 4 and paragraph 0029-0030).
	El-Kareh does not disclose wherein a width of the emitter is narrower than the intrinsic base region.  Chen discloses a bipolar junction transistor comprising a collector (4, Fig. 1 and Cols. 4-5); a base comprising an intrinsic base region (2, Fig. 1 and Cols. 4-5) and an extrinsic base region (3, Fig. 1 and Cols. 4-5), the intrinsic base region having an upper surface (2, Fig. 1); and an emitter positioned above of the upper surface of the intrinsic base region (11, Fig. 1 and Col. 4), wherein a width of the emitter is narrower than the intrinsic base region (Fig. 1 and Col. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Chen’s emitter/base configuration into El-Kareh’s device since Chen explicitly discloses that such process advantageously eliminates edge punchthrough or breakdown (Col. 4, lines: 15-25).



Regarding claim 3, El-Kareh further discloses wherein the emitter is a formed of polysilicon, and wherein the emitter is formed over the base layer (Fig. 4 and paragraph 0030).

Regarding claim 4, El-Kareh further discloses wherein the emitter is physically separated from the base layer (paragraph 0040).

Regarding claim 5, El-Kareh further discloses further comprising an interfacial layer between the emitter and the intrinsic base region (paragraph 0040).

Regarding claim 6, El-Kareh further discloses wherein the upper surface of the intrinsic base region is substantially planar (420, Fig. 4).

Regarding claim 7, El-Kareh further discloses wherein a distance between an edge of the emitter and a transition between the extrinsic base region and the intrinsic base region is reduced in order to optimize the speed of the bipolar junction transistor (paragraph 0026).



Regarding claim 9, El-Kareh further discloses wherein the bipolar junction transistor is an NPN silicon transistor (paragraph 0029), and wherein the distance between the edge of the emitter and the transition between the extrinsic base region and the intrinsic base region is 0.8 um or less (Fig. 6 and paragraph 0044).

Regarding claim 10, El-Kareh further discloses wherein the transistor is an NPN silicon transistor (paragraph 0029), and wherein a height of the emitter is approximately between 150 nm to 180 nm (Fig. 6 and paragraph 0044).

Regarding claim 11, El-Kareh further discloses wherein the transistor is a PNP silicon transistor (paragraph 0032), and wherein the distance between the edge of the emitter and the transition between the extrinsic base region and the intrinsic base region is 0.55 um or less (Fig. 6 and paragraph 0044).

Regarding claim 12, El-Kareh further discloses wherein the transistor is a PNP silicon transistor (paragraph 0032), and wherein a height of the emitter is at least 300 nm (Fig. 6 and paragraph 0044).



Regarding claim 14, El-Kareh further discloses wherein the width of the region of the emitter adjacent the intrinsic base region is less than 0.6 um (paragraph 0044)

Regarding claim 15, El-Kareh further discloses wherein the height of the interfacial layer is configured to optimize a gain of the bipolar junction transistor, wherein when the transistor is an NPN silicon transistor, the height of the interfacial layer is less than approximately 500 pm, and wherein when the transistor is a PNP silicon transistor, a height of the interfacial layer is approximately 500 pm (paragraph 0040).

Regarding claim 16, El-Kareh further discloses wherein the layer of doped semiconductor is SiGe (paragraphs 0029-0031).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/16/22